               Case 20-22497-EPK             Doc 65-1       Filed 02/11/21      Page 1 of 1




                                              EXHIBIT "A"

                                      LIQUIDATION ANALYSIS

ASSETS:                                                              LIQUIDATION VALUE:

2014 BMW 7401                                                                   $0.001
2014 Kia Cadenza                                                            $1,276.452
Household furniture                                                        $2,875.00
Electronics                                                                 $ 450.00
Equipment for sports and hobbies                                             $ 900.00
Clothing                                                                     $ 500.00
Jewelry                                                                      $200.00
Checking accounts                                                          $2,163.343
Interest in businesses                                                     unknown
Security Deposits                                                          $6,877.00
Potential Interest in Mother’s Trust                                        unknown
Money Owed to Debtor from Nexteligent                                     $56,195.09
Claims Against Third Party                                                unknown
Northwestern Mutual - Disability Benefits                                 unknown__

Total Assets                                                           $71,436.88




LIABILITIES:

PRIORITY

Alimony owed to Abigail Miller                                       102,345.65
Child Support Enforcement                                             41,556.35
Internal Revenue Service                                             101,863.33
Total Priority Claims                                               $245,765.33

There are insufficient assets to satisfy existing priority claims and therefore no assets
available for any distribution to general unsecured creditors.

Unsecured Claims:                                                   14,487,917.39


1
  Fully secured
2
  Balance after deducting amount due to secured lender and $1,000 exemption
3
  Net balance after deducting $4,000 claimed exemption
                                                       1
